HEIMAN, J.,
concurring. While I agree that the appeal in this case must be dismissed, it appears to me that it should more properly be dismissed on the ground that certification was improvidently granted, since we were without jurisdiction to entertain this appeal in the first instance. See Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 307, 592 A.2d 953 (1991), citing Bakelaar v. West Haven, 193 Conn. 59, 65, 475 A.2d 283 (1984).
I would, therefore, dismiss the appeal on the ground that we improvidently granted certification. See Sabel-lico v. Planning & Zoning Commission, 24 Conn. App. 809, 584 A.2d 488 (1991).